FILED
                               NOT FOR PUBLICATION                          SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



VAHE KARAPETYAN;                                   Nos. 09-70752
KARO KARAPETYAN,                                        09-70754

               Petitioners,                        Agency Nos. A079-276-884
                                                               A079-276-885
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       In these consolidated cases, Vahe and Karo Karapetyan, natives of the

former Soviet Union and citizens of Armenia, petition for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motions to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir. 2007), and we deny

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motions to

reopen as untimely where the motions were filed over four years after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish changed

circumstances in Armenia to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see Toufighi v. Mukasey, 538 F.3d 988,

996 (9th Cir. 2008) (evidence must demonstrate prima facie eligibility for relief in

order to reopen proceedings based on changed country conditions).

      We reject petitioners’ contention that the BIA did not adequately consider

the issues raised in the motion. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                            09-70752 / 09-70754